In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00206-CR
        ______________________________


     BRIAN CHADWICK MARTIN, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 8th Judicial District Court
              Hopkins County, Texas
             Trial Court No. 1122182




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Brian Chadwick Martin has filed a notice of appeal.            We have now received the

certification of Martin’s right of appeal as required by TEX. R. APP. P. 25.2. That certification

states that Martin waived his right of appeal.

       Unless a certification, showing that a defendant has the right of appeal, is in the record, we

must dismiss the appeal. See TEX. R. APP. P. 25.2(d). Because the trial court’s certification

affirmatively shows that Martin has waived his right of appeal, and because the record before us

does not reflect that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex.

Crim. App. 2005), we must dismiss the appeal.

       Martin has also filed a motion to dismiss his appeal. The motion is signed by Martin and

by his counsel in compliance with Rule 42.2(a) of the Texas Rules of Appellate Procedure. See

TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2, we grant the motion. See TEX. R. APP.

P. 42.2.

       We dismiss the appeal.


                                                      Jack Carter
                                                      Justice

Date Submitted:        January 4, 2012
Date Decided:          January 5, 2012

Do Not Publish




                                                 2